Citation Nr: 1626913	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-26 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 12, 2016 for a low back condition and a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2015.  A transcript of the hearing is associated with the claims file.  

In December 2015 the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  

The appeal is once again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected low back condition warrants an initial compensable rating prior to January 12, 2016, and a rating in excess of 20 percent thereafter.  

The Board notes that the Veteran is currently service connected for peripheral neuropathy of the bilateral lower extremities as associated with diabetes mellitus type II, with each extremity evaluated at 10 percent disabling under DC 8599-8520.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 8599-8520 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected diabetic neuropathy, and that the disability has been rated by analogy to paralysis of the sciatic nerve under Diagnostic Code 8520.  See 38 C.F.R. § 4.20.  

The Board notes that there remains some question as to whether the Veteran's service-connected spine disability is manifested by neurological impairment in the lower extremities.  Although the propriety of the rating for peripheral neuropathy is not before the Board, the issue of whether neurological manifestations are present as a result of the spine disability is a question that must be considered under the scheduler rating criteria for spine disorders.  

In this regard, the Board notes that the Veteran was afforded a VA contract examination in August 2009.  Upon neurological examination, the lumbar spine revealed no sensory deficits from L1-L5.  The bilateral lower extremity had normal reflexes at 2+ for knee and ankle jerk.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of IVDS with chronic and permanent nerve root involvement.  There were no non-organic physical signs. 

The Veteran was afforded another VA low back examination in March 2015.  At that time, muscle strength and reflex testing was all normal.  The Veteran had bilateral decreased sensation in the upper anterior thigh and normal results for the thigh/knee, lower leg/ankle and foot/toes.  The straight leg raise test was positive bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities.  

The Veteran was also afforded a VA peripheral neuropathy examination in March 2015 wherein he was diagnosed with bilateral peripheral neuropathy of the bilateral lower extremities.  The nerve affected was the anterior crural (femoral) nerve which was found to be mild on the right and left. 

In a letter dated September 1, 2015, received October 15, 2015, the Veteran's treating physician stated that the Veteran suffered from both neuropathy and radiculopathy to the lower extremities characterized by lancinating pain and weakness; this was directly related to lumbar disc disease for which he had spinal surgery and active duty service.  

A private MRI was submitted from September 12, 2015, which indicated Grade I degenerative retrospondylothesis of L5 and S1 with multilevel thoracolumbar spondylosis resulting in varying degrees of canal and foraminal stenosis.  

An October 2015 VA back disability benefits questionnaire was filled out by a private physician.  It was specifically noted that the Veteran had radicular pain or other subjective symptoms due to radiculopathy.  Specifically, the Veteran had constant moderate pain, moderate intermittent pain, moderate dull pain, moderate paresthesias and/or dysesthesias and moderate numbness in the right lower extremity and constant mild pain, mild intermitted pain, mild dull pain, and mild paresthesias and/or dysesthesias, and mild numbness in the right lower extremity.  The Veteran had decrease in strength.  The severity of the radiculopathy was moderate in the right lower extremity and mild in the left lower extremity.  The nerve roots involved bilaterally was the L4/L5/S1/S2/S3.  Objective neurologic abnormalities associated with the thoracolumbar spine included "bladder/more often/mild incontinence."  

The Veteran was afforded an updated VA examination in January 2016.  In the report of this examination, it was found that the Veteran had no radicular pain due to radiculopathy.  No reference was made to the private examiner's findings of radiculopathy and bladder problems.

VA and private treatment records throughout the appeal period reflect complaints of low back pain and a diagnosis of degenerative disc disease.  There are not any range of motion studies, records indicating any bladder trouble secondary to back symptoms or doctor prescribed bedrest.  

The Board finds that it remains unclear whether the Veteran's spine disability results in neurological manifestations in the lower extremities and/or bladder impairment.


Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file and a copy of this remand to the examiner that performed the 2016 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

 a) does the Veteran have any neurological symptoms or manifestations in the lower extremities or bowel or bladder impairment that have resulted from his service- connected low back disability?  If so, which nerve groups are involved?  Would you characterize the paralysis of the involved nerve groups as being complete or incomplete?  If the paralysis is incomplete, would you characterize it is mild, moderate, moderately severe (this group is available only for involvement of the sciatic nerve group), or severe?

 b) discuss the September 2015 letter and October 2015 disability questionnaire completed by the private examiner in which the Veteran was diagnosed with radiculopathy in the lower extremity, expressing agreement or disagreement therewith, and the reasons for such agreement or disagreement.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




